Citation Nr: 0708221	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of severance of service connection for a 
noncompensable dental disorder.

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for hypertensive vascular 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to July 
1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
severed service connection for gingivitis; and from a 
December 2002 rating decision that denied a petition to 
reopen a final disallowed claim for service connection for 
hypertensive vascular disease.  

In his February 2004 and June 2004 appeals, the veteran 
requested a hearing before the Board sitting in Washington, 
D.C.  The veteran withdrew the request in writing in November 
2006.  

The issue of service connection for hypertensive vascular 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for gum 
disease (gingivitis) in November 1995.  The RO in Nashville, 
Tennessee granted service connection and a noncompensable 
rating for gingivitis in May 1997.   

2.  The veteran was diagnosed with localized severe adult 
periodonitis with no tooth extractions in service subsequent 
to the diagnosis.  The veteran received a VA dental 
examination approximately 90 days after military discharge. 

3.  In May 1997, the RO denied service connection for 
hypertensive vascular disease because there was no evidence 
of a chronic disability.  The veteran did not express 
disagreement and the decision became final. 

4.  Evidence received since May 1997 consists of copies of 
selected pages from service medical records and VA outpatient 
treatment records showing diagnosis and treatment for 
hypertension.  Copies of service medical records are not new 
because they were previously considered by adjudicators.  
Outpatient treatment records are new because they were not 
previously considered.  They are material because they 
address the reason for the denial and raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for a 
dental disability have not been met.  38 U.S.C.A. 
§§ 1110, 5112 (West 2002); 38 C.F.R. §§ 3.381, 3.382 (1997); 
38 C.F.R. §§ 3.105 (2006).  

2.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and August 
2003; rating decisions in October 2002, December 2002, and 
August 2003; and statements of the case in February 2004 and 
May 2004.  Regarding the issue of severance of service 
connection, the RO sent a rating decision proposing severance 
in October 2001 and allowed at least 60 days for the 
appellant to respond.  38 C.F.R. § 3.105 (d) (2006).  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2004 supplemental statements of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Recent medical examinations are not necessary to decide the 
issues on appeal.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Severance of Service Connection for a Dental Disorder

In October 2002, the RO severed service connection for 
gingivitis because clear and unmistakable error was made in 
granting service connection.  The RO stated that 38 C.F.R. 
§§ 3.381 and 4.149 provided that gingivitis was not a 
disabling condition for which compensation may be 
established.  The veteran contends that service connection 
for gingivitis was correctly granted and should be restored, 
and that he was wrongly denied VA dental treatment.  

A prior final VA decision can be reversed or amended where 
evidence establishes "clear and unmistakable error."  
Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof is on the Government).  38 C.F.R. 
§ 3.105 (a) (d).  

 For clear and unmistakable error to exist:   

(1) [e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied, 
(2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and 
(3) a determination that there was clear and 
unmistakable error must be based on the record and 
law that existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

Regulations relevant to service connection for dental 
disabilities were changed effective June 8, 1999.  See 64 
Fed. Reg. 30,392 (Jun 8, 1999).  Since a determination of 
clear and unmistakable error must be based on the law that 
existed at the time of the prior adjudication, the Board will 
evaluate the issue using the old regulations.  These 
regulations were also in effect at the time of the veteran's 
initial claim. 

Service connection will be granted for disease or injury of 
individual teeth and of the investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wound or other service trauma.  38 C.F.R. § 3.381 
(1997).  Gingivitis is not considered a disease entity and is 
not ratable.  Pyorrhea (periodonitis) shown during service 
after a reasonable period of service, involving one or more 
teeth necessitating extraction, is a sufficient basis for 
grant of service connection for the tooth or teeth involved.  
38 C.F.R. § 3.382(c).  However, the loss of the alveolar 
process as a result of periodontal disease is not considered 
disabling, and there is no compensable rating.  38 C.F.R. 
§ 4.149, Diagnosic Code 9913 (1997).  

Service dental records showed that the veteran experienced 
bleeding of the gums and some bone loss starting in March 
1994.  The veteran was subsequently examined and treated at 
approximately three month intervals.  In May 1995, a military 
dentist diagnosed localized severe adult periodonitis.  A 
follow-up examination in June 1995, shortly before 
retirement, noted improvement due to better oral hygiene 
techniques by the veteran.  There were no recommendations for 
tooth extraction.  In October 1995, a VA dentist conducted an 
examination including radiography and continued the diagnosis 
of moderate to severe periodonitis.  He recommended continued 
prophylactic care but no surgery or extractions. 

The Board concludes that the veteran had adult periodonitis 
that manifested after many years of active service.  The 
disease was chronic, not acute, because he received periodic 
treatment for over a year prior to retirement.  The Board 
notes that the veteran claimed that his dental disorder was 
gingivitis and that the RO used the same term in the May 1997 
grant of service connection.  The plain language of the 
effective regulation stated clearly that gingivitis was not a 
disease entity; therefore, service connection for gingivitis 
was not warranted.  However, service dental records show that 
the veteran's dental disorder was periodonitis.  The 
effective regulations treated this disorder somewhat 
differently.  There is no clear prohibition of a grant of 
service connection.  Rather, the regulations stated that 
periodonitis is not disabling and thus does not warrant a 
compensable rating.  The Board acknowledges that there was no 
evidence of the necessity of tooth extraction.  The 
regulation could be interpreted such that tooth extraction is 
necessary for "a sufficient basis" to warrant service 
connection.  However, the Board concludes that such further 
analysis takes the issue out of the category of undebatable 
error.  

Even though the claim and grant of service connection was for 
an incorrect disease, the Board concludes that service 
connection and a noncompensable rating for chronic adult 
periodontal disease was warranted in May 1997 under the laws 
and regulations in effect at that time.  No clear and 
unmistakable was made, and severance of service connection 
effective January 1, 2003, is not warranted.  However, as 
stated in Diagnostic Code 9913, compensation for the 
condition is not available.  The Board also notes that new 
regulations effective June 8, 1999 permit consideration of 
periodontal disease for service connection solely for the 
purposes of eligibility for VA dental treatment.    

Because the veteran also contends that he is eligible for VA 
treatment, the Board will address this issue.  The 
eligibility criteria have not been changed since May 1997.  

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, for the following categories:

Class I--those having a service-connected 
compensable dental disability or condition;

Class II(1)--those having a service-connected non-
compensable dental condition or disability shown to 
have been in existence at time of discharge or 
release from active service, which took place after 
September 30, 1981, may be authorized the one-time 
correction of the service-connected dental 
condition if they had the required days of service 
and make application for treatment within 90 days 
of discharge;

Class II(2)--those having a service-connected non-
compensable dental condition or disability shown to 
have been in existence at time of discharge or 
release from active service, which took place 
before October 1, 1981, may be authorized the one-
time correction of the service-connected dental 
condition if they had the required days of service 
and make application for treatment within one year 
of discharge;

Class II(a)--those having a service-connected non- 
compensable dental condition or disability 
adjudicated as resulting from combat wounds or 
service trauma.  For the purpose of determining 
whether a veteran has Class II (a) eligibility for 
dental care, the term "service trauma" does not 
include the intended effects of treatment provided 
during service.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15566 (1997).

Class II(b)--those having a service-connected non-
compensable dental condition or disability and who 
had been detained or interned as prisoners of war 
for a period of less than 90 days;

Class II(c)--those who were prisoners of war for 90 
days or more;

Class II R (Retroactive)--any veteran who had made 
prior application for and received dental treatment 
from the VA for non-compensable dental conditions, 
but was denied replacement of missing teeth which 
were lost during any period of service prior to 
his/her last period of service;

Class III--those having a dental condition 
professionally determined to be an aggravating 
disability from an associated service-connected 
condition or disability;

Class IV--those whose service-connected 
disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by 
reason of individual unemployability;

Class V--a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31;

Class VI--any veterans scheduled for admission or 
otherwise receiving care and services under 38 
U.S.C. Chapter 17 may receive outpatient dental 
care which is medically necessary.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2006).

There is no evidence that the veteran was a prisoner of war 
or that his dental disorder is the result of a combat wound.  
The veteran is not eligible under Class I because periodontal 
disease is noncompensable.  The veteran is not eligible for 
further treatment under Class II(1) because he was examined 
after service and found to require only regular prophylactic 
treatment and not a one-time corrective procedure.  None of 
the other classes apply.  Regrettably the veteran's service-
connected periodontal disease is not compensable, and he is 
not currently eligible for outpatient VA dental care.

The Board finds that severance of service connection for a 
noncompensable dental disorder (periodonitis, incorrectly 
listed as gingivitis in the April 1997 rating decision) was 
not appropriate and noncompensable service connection is 
restored.

Service Connection for Hypertensive Vascular Disease

In April 1997, the RO denied a claim for service connection 
for hypertension as not well grounded.  After review of all 
service medical records and an October 1995 VA examination, 
the RO concluded that there was no medical evidence of a 
chronic condition.  The veteran did not express disagreement 
and the decision became final.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

Since May 1997, the veteran submitted additional copies of 
selected pages from his service medical records.  The RO 
obtained VA outpatient treatment records from January 1998 to 
March 1999, from June 2000 to September 2002, and from August 
2001 to April 2003.  In March 1999, a VA examiner noted that 
the veteran was diagnosed with hypertension, controlled by 
diet.  In June and July 2001, a VA examiner noted that the 
veteran had high blood pressure without a diagnosis of 
hypertension.  In June 2002, a VA examiner noted that the 
veteran had persistently elevated diastolic blood pressure 
and diagnosed hypertension and prescribed medication.  In 
subsequent treatment reports through April 2003, VA examiners 
noted the continued use of medication and that the veteran's 
hypertension was well controlled.  

The Board concludes that copies of service medical records 
are not new evidence since all service medical records were 
in the file and reviewed by the RO in May 1997.  Outpatient 
treatment records are new because they were not previously 
reviewed by adjudicators.  The records are material because 
they provide a diagnosis of chronic hypertension, a 
previously unsubstantiated fact and the reason for the final 
disallowance.  Although there are no medical opinions on the 
etiology of the condition or on any relationship to service, 
the evidence raises the reasonable possibility of 
substantiating the claim subject to medical review.  
Therefore, reopening the claim for service connection for 
hypertension is warranted. 


ORDER

Restoration of service connection for a noncompensable dental 
disorder, periodonitis, is granted.  

New and material evidence having been submitted and to this 
extent only, the petition to reopen a claim for service 
connection for hypertension is granted.  


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for hypertensive vascular 
disease is necessary. 

VA outpatient treatment records in March 1999 and from June 
2002 to April 2003 show diagnoses and treatment for 
hypertension.  Service medical records show no diagnosis or 
treatment for the disease.  However, in February 1992, a 
military wellness screening listed high blood pressure as a 
problem area, and the veteran received counseling regarding 
diet, exercise, and smoking cessation.  On at least six other 
occasions, isolated blood pressure measurements showed 
systolic pressure greater than 140 or diastolic pressure 
greater than 90.  In February 2002, the veteran stated that 
he was told by medical providers in service that his blood 
pressure was "borderline high."

The record does not contain a medical opinion on the etiology 
of the veteran's hypertension, and therefore there is 
insufficient evidence to decide the claim.  However, there is 
medical evidence of a current condition and some lay and 
medical evidence that it may have manifested in service.  A 
medical opinion on the relationship, if any, between the 
veteran's current condition and blood pressure measurements 
in service is necessary to decide the claim.  38 C.F.R. 
§ 4.159(c)(4) (2006).  




Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an opinion 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's hypertensive vascular 
disease first manifested in service or 
within one year after military retirement 
or is related any aspect of service.  

2.  Then, readjudicate the claim for 
service connection for hypertensive 
vascular disease.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


